          Case 1:21-cr-00070-ABJ Document 25 Filed 08/04/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    )

               v.                           )       CR. NO. 21-70 (ABJ)

SAMUEL CAMARGO                              )


                          UNOPPOSED MOTION TO CONTINUE

       Samuel Camargo, through undersigned counsel, respectfully moves this Honorable Court

to continue the August 17th hearing in this case until after September 17th. The government does

not oppose this motion. Undersigned counsel has informed the government that she needs

additional time to prepare Mr. Camargo for the next hearing.

       The parties agree that the exclusion of time under the Speedy Trial Act is warranted until

the next hearing date.



                                            Respectfully Submitted,

                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER
                                            ____/s/________________
                                            UBONG E. AKPAN
                                            Assistant Federal Public Defender
                                            625 Indiana Ave., N.W.
                                            Washington, D.C. 20004
                                            (202) 208-7500
         Case 1:21-cr-00070-ABJ Document 25 Filed 08/04/21 Page 2 of 2




                               CERTIFICATE OF SERVICE


       I, Ubong E. Akpan, certify that on this 4th day of August 2021, I caused a copy of the

foregoing Unopposed Motion to be filed through the Electronic Case Filing (“ECF”) system and

served a copy on counsel for the government through the ECF.

                                                       /s/_________________
                                            UBONG E. AKPAN
                                            Assistant Federal Public Defender
